Judgment, Supreme Court, Bronx County (Laura Safer Espinoza, J.), rendered April 15, 2005, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 2 to 6 years, unanimously modified, on the law, to the extent of vacating the DNA databank fee, and otherwise affirmed.
As the People concede, since the crime was committed prior to the effective date of the legislation (Penal Law § 60.35 [1] [a] [v] [former (1) (e)]) providing for the imposition of a DNA databank fee, that fee should not have been imposed. Concur— Mazzarelli, J.P., Saxe, Friedman, Sullivan and Sweeny, JJ.